Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 5/12/2022 is acknowledged.
Claims 9-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAMAMOTO et al. (6,860,082).
	Regarding claim 1, YAMAMOTO et al. discloses a method of manufacturing a domestic refrigerator comprising:
	fixing vacuum insulation panel (25) onto outer panel (24a) by a hot-melt adhesive (C2:L32-34); and
	injecting and expanding urethane foam (24c) in the space formed between the vacuum insulation panel (25), the inner panel (24b) and the outer panel (24a) (C2:L34-37; Fig.16) which further connects the said vacuum insulation panel to the said outer panel.
	Regarding claim 2, YAMAMOTO et al. discloses the adhesive may be applied to the whole surface of the outer member 53 fixed on the panel 51b before placing the vacuum insulation panel on (C10:L1-2).
	Regarding claim 6, YAMAMOTO et al. discloses the external wall is steel (C2:L27-29).
	Regarding claim 7, YAMAMOTO et al. discloses the layer thickness of the hard foam layer formed is 25 mm (C11:L17-20).

Claim(s) 1, 4, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RANADE (2014/0367393).
	Regarding claims 1, 4, 5, and 8, RANADE discloses a method of forming a thermally insulated sandwich polyurethane (PUR) shipper comprising:
	adhering vacuum insulated panels (VIP panels) 16 to the exterior sides and bottom (outer facing surfaces) of inner box 12, and pouring PUR foam 18 between the VIP panels 16 and the outer box 18 [0045], [0054], [0057].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over RANADE (2014/0367393) as applied to claims 1, 4, 5, and 8 above, and in further view of KUHN et al. (7,140,508).
The teachings of RANADE are applied as described above for claims 1, 4, 5, and 8.
	Regarding claim 3, RANADE is silent to the claimed temperature stability.  However, KUHN et al. discloses a shipping box made of vacuum insulation panels that can withstand temperatures up to 1000°C (C2:L61-67).  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the vacuum insulation panels with high temperature stability of KUHN et al. for the vacuum insulation panels of RANADE in forming a temperature sensitive shipping box.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742